Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 1 of 15   PageID #: 364




 Law Offices Of:
 HARRISON & MATSUOKA

 WILLIAM A. HARRISON #2948
 1001 Bishop Street, Suite 1180
 Davies Pacific Center
 Honolulu, Hawaii 96813
 Telephone Number: 523-7041
 Facsimile Number: 538-7579
 E-Mail: wharrison@hamlaw.net

 Attorney for Defendant
 NIALL SILVA

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA               )   CR. NO. 16-00787-JMS
                                        )
             Plaintiff,                 )   NIALL SILVA’S SENTENCING
                                        )   MEMORANDUM AND
       vs.                              )   MITIGATING FACTORS
                                        )   WHICH THE COURT SHOULD
 NIALL SILVA,                           )   CONSIDER; CERTIFICATE OF
                                        )   SERVICE
             Defendant.                 )
                                        )

  NIALL SILVA’S SENTENCING MEMORANDUM AND MITIGATING
        FACTORS WHICH THE COURT SHOULD CONSIDER

       Comes now Defendant NIALL SILVA, by and through his counsel,

 William A. Harrison, and hereby submits his sentencing memorandum

 pursuant to 18 USC§ 3553, which suggests additional mitigating factors
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 2 of 15   PageID #: 365




 which the court should consider in this matter.

 I.    INTRODUCTION

       On June 22, 2013, Niall received a call from his superior who asked

 that he come to work to receive and process some evidence. He distinctly

 remembers that it was his normal day off. He was wondering why it was so

 important that he be called in on a Saturday. When he got to work Bobby

 Nguyen and Derrick Hahn were there and recounted the facts of the mailbox

 crime “committed” against the Chief. Niall was aware of the talk of prior

 incidents concerning Gerard Puana and his “run ins” with Chief Kealoha.

       Niall was told by superior Derek Hahn to process the hard drive by

 downloading the digital video onto a disk. As they were viewing the digital

 video and observed what appeared to be a male removing the Chief’s

 mailbox, Nguyen blurted out “that’s Uncle Jerry.” Niall did not know what

 Gerard Puana looked like so took it on face value that the culprit on the

 video recording was indeed Mr. Puana.

       Niall completed the processing and was about to turn over the items,

 when he was told to “hold onto it” and not submit it to the case Detective

 “just yet.” Niall was also told that although Bobby Nguyen had retrieved the

 hard drive from the Chief’s house, it would not look good if that notation


                                        2
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 3 of 15   PageID #: 366




 were made since Bobby was related to the Chief. It would look better if a

 neutral third party had retrieved the equipment. Niall was then asked to put

 in the evidence report that it was he, not Nguyen that did so. At first blush

 Niall did not question the request, as Nguyen retrieved the Chief’s

 recordings from the house for review by CIU on a weekly basis. Niall trusted

 that Nguyen had done so once again and that he could count on the recovery

 being proper.    Niall could not have imagined that this “white lie” would

 wind up not only destroying his good character and credibility but more

 importantly the Puana family. Had he known the full extent of the

 conspiracy he clearly would not have gone down that road. How do we

 know this? Every single reference letter submitted on his behalf supports the

 notion that what Niall did was completely out of character.

       After the creation of the false report, Niall compounded the damage by

 continuing the false allegations through court proceedings and interviews.

 However, to his credit, when he finally realized the extent of the police

 misconduct in the Puana case, he suffered from extreme remorse, thus gave

 a full statement of his complicity, and immediately agreed to cooperate.

 II.    SALIENT POST OFFENSE FACTS

       Niall has been in the public eye since admitting his wrongful


                                        3
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 4 of 15   PageID #: 367




 conduct. He has had to endure not only the embarrassment and humiliation

 of his involvement in this case, but the even more painful fact that his

 actions not only has saddened and disheartened his family and friends but

 injured an innocent person.

        His agreement to cooperate has also made him a pariah to many of his

 former co-workers, as he chose to violate the “Blue Code of Silence.”

        Niall’s offer to assist the government in the prosecution of other

 confederates has led the United States to note in its Motion for Downward

 Departure and Sentencing Memorandum, that Niall’s “cooperation greatly

 assisted the United States in uncovering the crimes committed by the

 Kealohas, Hahn, and Nguyen.”          Accordingly, he has done everything

 possible to ameliorate the effects of his wrongful conduct and involvement

 in this case.

        Moreover, since his plea Niall has been on pretrial release for four

 years and complied with all conditions of release.

 III.   ADDITIONAL FACTORS TO BE CONSIDERED

        A.       Nature and Circumstance of the Offense.

        18 USC § 3553 (a) (1) states that in determining the particular sentence

 to be imposed, the court should consider the nature and circumstances of the


                                        4
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 5 of 15   PageID #: 368




 offense. The unique circumstances which the court should consider include,

 the nature of his involvement, the extraordinary ameliorative and

 rehabilitative efforts undertaken since committing the offense and the

 unmistakable aberrancy of his wrongful actions.

       B.    Family, Community Involvement and Support

       Niall has shown extraordinary community involvement before and

 since, acknowledging his illegal conduct.

       He is intimately involved with New Hope Oahu Church, assisting

 with the children’s ministry, security and just about anything needs church

 has. This community service has been over the course of decades and has

 escalated since 2016. He has mentored kids, other employees, and Christians,

 as well as raised “hanai” children in addition to his own.

       Moreover, his community mindedness has garnered him substantial

 community and family support from all walks of life. Indeed, the character

 reference letters provide substantiation that Niall has given much of himself,

 which in turn has cultivated the considerable support of family and friends,

 who will undoubtedly be there as his “safety net,” in times of need.

       This considerable community support is reflected in the eighty-two

 (82) character reference letters submitted to the court on his behalf. Letters


                                        5
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 6 of 15   PageID #: 369




 that are not superficial offerings, but detailed epistles highlighting the man

 he truly is. It would take many more pages to insert here verbatim excerpts

 of the many accolades given Niall by those close to him. Instead, a brief list

 of the superlatives written about the content of his character will clearly

 document the fact that his conduct in this case is an aberration. The letters

 note Niall as an individual who is: God fearing, dedicated, hard-working,

 patient, courageous, generous, supportive, helpful, genuine, compassionate,

 committed, dependable, caring, considerate, humble, moral, loving,

 meticulous, organized, devout family man and the list goes on! These traits

 are an accurate indication of the real man who will be standing before this

 court at sentencing.

       C.   Given the Nature and Circumstances, History and
       Characteristics, a Departure/ Variance Would be Sufficient, But
       Not Greater Than Necessary, to Satisfy the Purposes of
       Sentencing.

       In enacting the Sentencing Reform Act, Congress did “not favor one

 purpose of sentencing over another.” See S. Rep. No. 98-225, at 67 (1983).

 Rather, “each of the four stated purposes should be considered in imposing

 sentence in a particular case,” and “one purpose of sentencing may have

 more bearing on the imposition of sentence in a particular case than another



                                        6
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 7 of 15   PageID #: 370




 purpose has.” Id. at 68. In choosing what kind of sentence to impose, the

 court “must consider” all the purposes and factors set forth in § 3553(a). Id.

 at 119. “Whether [imprisonment] should be imposed when authorized is a

 question to be resolved after balancing all the relevant considerations.” Id.

       Here, all the purposes of sentencing point in the same direction.

 Incarceration is not necessary to protect the public, and would be a

 particularly unnecessary punishment for Niall, who recognized his illegal

 behavior, came forward, admitted his conduct, and took appropriate steps

 to make amends to his community.

       1. Need for Just Punishment in Light of the Seriousness of the
       Offense, 18 U.S.C. § 3553(a) (2) (A)

          (a)   Seriousness of the offense

       One cannot muster much of a challenge to the argument that a law

 enforcement officer should be held to a higher standard than most. That

 being said, Niall clearly understands the nature and severity of the wrong

 that he has committed. The presentence report notes that he “expressed

 remorse for committing the instant offense” and “that the ends do not justify

 the means.” See PSI at p.29 -30.

       His letter to the court also attests to his contrition. “I realize that my


                                        7
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 8 of 15    PageID #: 371




 wrongful actions caused Mr. Puana to suffer and for that I am truly and

 forever sorry.”

       Additionally, many of the letters provided the court also confirms

 Niall’s recognition of his unlawful conduct and his heartfelt remorse.

       In short, Niall has taken full responsibility for his actions, accepts that

 he will be punished, and has fully cooperated with authorities, evincing his

 respect for the lawful authority of the government. His crime is indicative of

 a complete lapse in judgment.

       It is also clear that the circumstances which generated the charges in

 this case, that is a blind and wrongful adherence to others, will never happen

 again.

          (b)      Just punishment

       Since the inception of the guidelines, the Commission has

 acknowledged that home confinement is a justifiable “substitute for

 imprisonment.” USSG § 5F1.2.

       Niall’s crime is undoubtedly a serious offense, and he has already

 incurred significant collateral consequences as a result. He and his family

 has suffered substantial public ridicule and humiliation. He has been under

 court supervision for 4 years. He has lost the ability to own a firearm. He


                                        8
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 9 of 15   PageID #: 372




 will forever be linked to the most notorious public corruption case in the

 annuls of Hawaii’s history. Any additional form of retribution and

 punishment becomes an incremental penalty for Niall’s actions in this case.

       2. Need for Adequate Deterrence, 18 U.S.C. § 3553(a) (2) (B)

       The empirical evidence is unanimous that there is no relationship

 between sentence length and general or specific deterrence, regardless of the

 type of crime. See Andrew von Hirsch et al., Criminal Deterrence and Sentence

 Severity: An Analysis of Recent Research (1999) (concluding that “correlations

 between sentence severity and crime rates . . . were not sufficient to achieve

 statistical significance,” and that “the studies reviewed do not provide a

 basis for inferring that increasing the severity of sentences generally is

 capable of enhancing deterrent effects”); Michael Tonry, Purposes and

 Functions of Sentencing, 34 Crime and Justice: A Review of Research 2829

 (2006) (“[I]ncreases in severity of punishments do not yield significant (if

 any) marginal deterrent effects. . . . Three National Academy of Science

 panels, all appointed by Republican presidents, reached that conclusion, as

 has every major survey of the evidence.”); David Weisburd et al., Specific

 Deterrence in a Sample of Offenders Convicted of White-Collar Crimes, 33

 Criminology 587 (1995) (finding no difference in deterrence between


                                        9
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 10 of 15    PageID #: 373




  probation and imprisonment); Donald P. Green & Daniel Winik, Using

  Random Judge Assignments to Estimate the Effects of Incarceration and Probation

  on Recidivism among Drug Offenders, 48 Criminology 357 (2010) (study of over

  a thousand offenders whose sentences varied substantially in prison time

  and probation found that such variations “have no detectable effect on rates

  of re-arrest,” and that “[t]hose assigned by chance to receive prison time and

  their counterparts who received no prison time were re-arrested at similar

  rates over a four-year time frame”).

        The Sentencing Commission has found that “[t]here is no correlation

  between recidivism and guidelines’ offense level. . .. While surprising at first

  glance, this finding should be expected. The guidelines’ offense level is not

  intended or designed to predict recidivism.” U.S. Sent’g Comm’n, Measuring

  Recidivism:   The Criminal History Computation of the Federal Sentencing

  Guidelines, at 15 (2004) [“U.S. Sent’g Comm’n, Measuring Recidivism”]. See

  also Part IV.A.3, infra. And according to “the best available evidence . . .

  prisons do not reduce recidivism more than noncustodial sanctions.”

  Francis T. Cullen et al., Prisons Do Not Reduce Recidivism: The High Cost of

  Ignoring Science, 91 Prison J. 48S, 50S-51S (2011).




                                          10
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 11 of 15     PageID #: 374




        3.     Need for Incapacitation, 18 U.S.C. § 3553(a) (2) (C)

         Current empirical research demonstrates that Niall is highly unlikely

  to repeat or engage in criminality. Indeed, Niall’s history and characteristics

  make him an exceptionally low risk to re-offend.              According to the

  Commission, recidivism rates in general (defined to include technical

  supervised release violations) “decline relatively consistently as age

  increases,” from 35.5% for offenders under age 21, down to 12.7% for

  offenders age 41 to 50, and down to 9.5% for offenders over age 50. U.S.

  Sent’g Comm’n, Measuring Recidivism at 12 & Exh.9.            “The only factors

  found relevant to sentencing decisions that also affected the likelihood of

  recidivism were age and marriage.            The finding that age reduced the

  likelihood of committing subsequent offenses is consistent with the body of

  research that finds that offenders ‘age out’ of crime.         The finding that

  marriage has a significant effect on recidivism also is consistent with other

  research which has found that marriage is associated with lower crime

  rates.” Tina L. Freiburger & Brian M. Iannacchione, An Examination of the

  Effect of Imprisonment on Recidivism, 24 Crim. Just. Stud. 369, 377 (2011).

        Moreover, the cost of incarcerating prisoners age 50 and older has been




                                          11
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 12 of 15             PageID #: 375




  estimated to be two to four times that of the general inmate population.1 “In

  addition to the economic costs of keeping older prisoners incarcerated, it is

  important to consider whether the infringement upon the liberty interest of

  an older prisoner who is no longer dangerous is justified.”2

        The Commission’s research also demonstrates that employment,

  education, and family ties and responsibilities all predict reduced

  recidivism, see U.S. Sent’g Comm’n, Measuring Recidivism at 12-13 & Ex. 10.

        In short, Niall’s age, strong family and community support, education,

  vocational training, and gainful employment, strongly support the

  conclusion that it is unlikely that Niall will ever be entangled with the

  criminal justice system again.               Therefore, probation and/or home

  confinement with appropriate conditions is more than sufficient in this case.




  1
    U.S. Dept. of Justice, National Institute of Corrections, Correctional Health Care:
  Addressing the Needs of Elderly, Chronically Ill, and Terminally Ill Inmates, at 11 (2004)
  (Addressing the Needs of Elderly, Chronically Ill, and Terminally Ill Inmates), available at
  http://www.nicic.org/pubs/2004/018735.pdf; Oklahoma Department of Corrections,
  Managing Increasing Aging Inmate Populations (Oct. 2008), available at
  http://www.doc.state.ok.us/adminservices/ea/Aging%20White%20Paper.pdf.

  2William E. Adams, The Incarceration of Older Criminals:        Balancing Safety, Cost, and
  Humanitarian Concerns, 19 Nova L. Rev. 465, 466 (1995).


                                              12
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 13 of 15    PageID #: 376




          4.    Need for Medical Care and Correctional Treatment in the
                Most Effective Manner, 18 U.S.C. § 3553(a) (2) (D)

          Niall suffers from type 2 diabetes, high cholesterol, high blood

  pressure, and asthma. These conditions have a demonstrated correlation to

  increased case severity and fatality for COVID-19 patients.3

          The most effective manner of treatment for these conditions therefore

  would be to allow him to continue with his present medical care outside of a

  prison.

  III.    The Sentence Requested Meets the Purposes of Sentencing Under
          the Circumstances in this Case and Is Consistent with Recent Case
          Law.

          This Court is required to consider “the kinds of sentences available” by

  statute.     18 U.S.C. § 3553(a) (3).   Congress has provided for a range of

  sentences in this case. Accordingly, a sentence of probation and/or home

  detention, community service and a fine, is an appropriate sentence in this

  case.




  3
   Nsikan Akpan, These underlying conditions make coronavirus more severe, and
  they're surprisingly common, National Geographic (March 10, 2020),
  https://www.nationalgeographic.com/science/2020/03/these-underlying-
  conditions-make-coronavirus-more-severe-and-they-are-surprisingly-
  common/.


                                          13
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 14 of 15   PageID #: 377




  IV.   CONCLUSION

        For the reasons stated, NIALL SILVA respectfully requests that this

  Court grant the government and Defendant’s joint request for a

  departure/variance and impose a sentence of probation, community service,

  a fine of no more than $5,000.00 and if the court deems appropriate, a

  condition of home detention.

        DATED: at Honolulu, Hawaii, January 12, 2021.


                                     /s/ William A. Harrison
                                     WILLIAM A. HARRISON
                                     Attorney for Defendant
                                     NIALL SILVA




                                        14
Case 1:16-cr-00787-JMS Document 51 Filed 01/12/21 Page 15 of 15   PageID #: 378




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA                ) CR. NO. 15-00830-LEK-01
                                          )
              Plaintiff,                  ) CERTIFICATE OF SERVICE
        vs.                               )
                                          )
  NIALL SILVA,                            )
                                          )
              Defendant.                  )
                                          )

                           CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing will be duly
  served after filing, by hand delivery, email (ECF) or by mail, postage
  prepaid, on the following parties at their last known addresses:
        MICHAEL J. WHEAT, ESQ.
        Special Attorney to the Attorney General
        United States Attorney's Office
        880 Front Street, Room 6293
        San Diego, CA 92101


        DARSIE J.T. ING-DODSON
        Senior U.S. Probation Officer
        United States Probation Office
        300 Ala Moana Boulevard
        Honolulu, Hawaii 96850

        DATED: at Honolulu, Hawaii, January 12, 2021.


                                     /s/ William A. Harrison
                                     WILLIAM A. HARRISON

                                         15
